Citation Nr: 0020293	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of September 1997 from 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, inter alia, 
granted service connection for PTSD, and evaluated it as 30 
percent disabling. 

In January 1999, the Board remanded the case to the RO for 
additional development of the issue.  In August 1999, October 
1999 and December 1999 supplemental statements of the case, 
the RO provided notice of continued denial of an increased 
evaluation for PTSD following additional development and 
consideration of the issue, as requested by the Board in its 
remand.  The case is now returned to the Board for further 
consideration.

In a January 1999 rating decision, the RO addressed claims 
for entitlement to service connection for a skin disorder, 
recurrent sore throat, joint pain and a stomach disorder 
secondary to exposure to Agent Orange and for entitlement to 
increased (compensable) evaluations for hearing loss and left 
inguinale herniorrhaphy, as directed by the Board in 
aforementioned remand.  These matters have not been developed 
for appellate review and, accordingly, are not before the 
Board at this time.  The Board further notes that in February 
1999, the RO furnished a statement of the case regarding the 
veteran's attempt to reopen claims for service connection for 
back and stomach disorders, in accordance with the Board's 
remand instructions.  The veteran did not file a substantive 
appeal with this matter.  

Additionally, the Board notes that the accredited 
representative raised the issue of a total rating based on 
individual unemployability due to the veteran's service-
connected PTSD in the July 2000 Written Brief Presentation.  
This issue has not been developed for appellate review and, 
accordingly, is referred to the RO for appropriate action.

The issue of service connection for tinnitus will be 
addressed in the Remand section of this decision.


FINDINGS OF FACT

1.  Prior to July 27, 1999, the veteran's service-connected 
PTSD was manifested by symptoms of nightmares, flashbacks, 
intrusive thoughts, cognitive and memory problems and anger, 
productive of moderate social and industrial impairment, with 
a GAF score of 60 noted on the VA examination of August 1997; 
a GAF of 55 in October 1997 and a GAF of 70, between April 
1998 and February 1999. 

2.  As of July 27, 1999, the veteran's service-connected PTSD 
is manifested by intrusive thoughts about the war; sleep 
impairment, with nightmares a few times a week; flashbacks 
about two or three times a week; depression; social isolation 
and severe impairment of memory and concentration, which is 
productive of severe social and industrial impairment and a 
GAF of 50 shown on most recent examination of July 1999. 


CONCLUSIONS OF LAW

1.  For the period prior to July 27, 1999, the criteria for 
an evaluation of 50 percent for the veteran's PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.16(c), 4.129, 4.130, Diagnostic Code 9411 
(1999).

2.  The criteria for an evaluation of 70 percent for the 
veteran's PTSD have been met, as of July 27, 1999.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.16(c), 4.129, 4.130, Diagnostic Code 9411 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service personnel records reveal that the veteran served in 
the Vietnam War and earned a Combat Action Ribbon and Purple 
Heart.

The report from an August 1997 VA examination gave a history 
of exposure to combat related stressors inservice, and a 
vocational history of the veteran having worked for the VA 
for 26 years having retired in January 1997.  The examination 
report revealed complaints of frequent intrusive thoughts and 
recollections of Vietnam, nightmares that were increasing in 
frequency, an increased tendency to isolate himself from 
others and avoidance of reminders of Vietnam.  He also 
described sleep disturbances, only sleeping 2 to 3 hours a 
day, and having difficulty concentrating.  He reported having 
a tendency to explode into rages.  Objectively, the veteran 
was noted to be in a depressed mood, with tearful expression.  
His memory, judgment and concentration were impaired.  His 
symptoms, coupled with his combat experiences were found to 
be consistent with PTSD.  The Axis I diagnosis rendered was 
PTSD, chronic, moderate, with an Axis IV diagnosis of social 
isolation and an Axis V diagnosis of moderate social and 
industrial impairment due to PTSD.  The GAF score was 60.

By rating decision dated in September 1997, the RO granted 
service connection for PTSD and a 30 percent evaluation was 
assigned thereto.

VA treatment records from 1997 through 1998 reveal treatment 
for PTSD symptoms that appeared to be increasing in severity 
since his August 1997 VA examination.  In October 1997, his 
GAF was 55 and his PTSD was assessed as chronic, with severe 
social and industrial impairment.  He was also noted to have 
multiple symptoms including depression with significant mood 
swings, sleep problems, nightmares, irritability, intrusive 
thoughts, fear of crowds and hypervigilance in October 1997.  
His sleep impairment was described as persistent, and 
episodes of low frustration tolerance, with outbursts of 
anger and yelling were described.  He described being forced 
to retire, due to his symptoms worsening.  In October 1997, a 
multi-axis diagnosis of PTSD, chronic, major depression and 
alcohol abuse was rendered in a VA treatment plan.  Problems 
with his primary support group and occupational problems were 
also noted.  

In December 1997, the veteran was noted to have minor 
improvement for one month while taking Prozac but had been 
experiencing fragmented sleep, low energy, irritability and 
depression, with regular nightmares, flashbacks and anxiety.  
He also continued to have exaggerated startle response, 
decreased libido and periods of tearfulness.  He was noted to 
have been forced to retire from the VA in January 1997, and 
this was said to be the onset of worsening symptoms.  A 
history of heavy alcohol use was noted, and he apparently 
still drank 3 to 4 alcoholic beverages a day.  In December 
1997, his prescription was changed from Prozac to a trial of 
Serzone.   

In January 1998, he was noted as having problems adjusting to 
the idea of no longer being at work, and was noted to be 
working in a maintenance job that allowed him no social 
interactions.  He was noted to be unable to deal with 
attempts to address his PTSD symptoms such as flashbacks or 
memories, and would get very upset and change the 
conversation.  He was found not to be ready for PTSD group as 
of January 1998, due to his avoidance in addressing his 
symptoms.  In February 1998, he was noted to have problems 
with the relationship with his wife deteriorating.  In March 
1998 he described having been doing much better, then 
experienced a recent set back, some of which appeared to be 
associated with increased work stress, as well as continued 
marital problems.  He indicated that he and his wife were 
frequently bickering.  

Continued marital problems were addressed in April 1998, and 
he continued to have about 2 days a week that were upsetting, 
but was doing slightly better overall.  Another April 1998 
record noted that he was compliant with Serzone, which was 
said to help his irritability significantly, and his sleep 
had improved although he recently had experienced insomnia.  
He still had dysthymia, although it was somewhat improved 
from prior medication.  He was still working at a local 
apartment building where he worked on his own.  He was 
assessed with PTSD and major depression, in partial 
remission.  His GAF was 70.  In July 1998, he believed that 
things were going much better for him.  His wife and he had a 
better relationship.  He believed he was less irritable and 
negative.  Some continued stressors at work were present, but 
fairly well controllable.  His condition was said to be 
improved in July 1998.  His GAF continued to be 70 in an 
August 1998 treatment report, which indicated he was not 
feeling too bad or too good, and mentioned some discomfort 
and problems sleeping following a recent knee surgery.  

The report from an August 1998 VA examination addressed 
problems other than PTSD.

Treatment records from September 1998 noted recent 
frustration with his job, which was apparently due to a 
conflict with a supervisor, which had apparently resolved.  
The work problems did not seem to be PTSD related.  An 
October 1998 record noted that the veteran seemed to be doing 
fairly well.  He was trying to obtain vocational 
rehabilitation for computer training.  The only stressor of 
note involved problems with a supervisor at his place of 
employment.  In October 1998 the veteran was fired from his 
job, apparently due to the conflict with his supervisor after 
he arrived at work late, according to a February 1999 
treatment record.  In December 1998, he was said to be doing 
well with the exception of continuing problems with 
nightmares.  He did not have suicidal or homicidal ideations.  

In February 1999, the veteran had an increase in symptoms.  
He was having difficulty adjusting to being back in school 
for computer science and adjusting to a loss in income.  He 
reported poor sleep and was tearful and depressed during the 
interview.  He now reported frequent thoughts of suicide, but 
no plans to act.  A follow-up also in February 1999 reported 
the similar complaints of sleep difficulties, and reported a 
GAF of 70.  In March 1999, the veteran was notified by the 
reserves that he was possibly not fit for continued military 
service, and was subsequently found disqualified for further 
service for a number of physical problems, plus PTSD in a 
medical discharge dated in May 1999.  In April 1999, he 
reported to his counselor that he had recently been rejected 
for reserve duty because of being unfit due to weight 
problems, and was more depressed since this event.  He was 
tearful discussing his retirement from the reserves.  He was 
also having trouble keeping up with schoolwork and having 
trouble remembering what he learned.  In May 1999, he was 
still having problems keeping up with his work at school 
because of difficulty processing information and 
concentration.  He was also having more nightmares and 
intrusive thoughts, which he believed may have been triggered 
by watching military actions on the news, and he planned to 
avoid the news for now.  He was still having a difficult time 
coping with his dismissal from the reserves and became 
tearful when discussing this event.  He admitted to some 
thoughts of self-harm at the time of the dismissal, but none 
currently.  

The report from a July 1999 VA examination noted subjective 
complaints including frequent intrusive thoughts about 
Vietnam; frequent nightmares a few times a week, more 
frequently on certain holidays.  He also reported having cold 
sweats all the time, and flashbacks about two or three times 
a week.  He reported a tendency to isolate himself from 
others, commenting that he can't even work around people.  He 
avoided crowds, and avoided television shows related to 
combat and firework displays.  He reported a feeling of 
alienation and an inability to trust anyone outside of his 
immediate family.  He reported depression and loss of 
interest in pleasurable activities.  He indicated that loud 
noises startle him to the extent that he hits the deck.  A 
claims file review documented his inability to concentrate at 
computer school.  He reported feelings of rage, commenting 
that he had gone back to yelling at his wife and daughter and 
felt guilty about it.  Objective findings noted his thought 
processes and content to be within normal limits.  He denied 
delusions and hallucinations.  He admitted to suicidal 
thoughts and ideations, but no current plan or intent.  He 
denied homicidal thoughts or intent.  He appeared able to 
maintain minimal personal hygiene and other basic activities 
of daily living.  He was fully oriented.  Long term memory 
was intact.  Short term memory, concentration and judgment 
appeared to be severely impaired.  Abstract thinking was also 
severely impaired.  Speech was slow and mood was depressed.  
He cried softly throughout the interview.  The sleep 
impairment appeared to be chronic in nature.  The diagnosis 
rendered was PTSD, chronic, severe.  He was noted to have 
social isolation and was unemployed.  His GAF was 50.  He was 
said to have severe social and occupational impairment due to 
PTSD.  

A letter dated in September 1999, authored by the veteran's 
VA psychologist, gave a two year history of treatment at the 
VA Community Services Program for PTSD, chronic and severe, 
plus Major Depression.  The letter summarized the impressions 
of the veteran's problems and response to treatment.  A 
history of PTSD symptoms prior to diagnosis was given.  
Symptoms presented at the clinic included anger outburst; 
depression; nightmares; social isolation; intrusive thoughts 
and binge eating.  A vocational history of the veteran having 
recently retired from the VA prior to treatment, with a 
subsequent job repairing air conditioners.  A history of 
significant problems with a coworker resulting in termination 
was given.  He was now noted to be attending a vocational 
school, but was having a very difficult time due to problems 
with concentration, information retrieval and energy.  He has 
remained in school with much encouragement from his clinical 
team, as this was viewed as potentially therapeutic.  It was 
not felt that he would be able to return to the job market in 
the foreseeable future.  Socially, he continued to be very 
withdrawn and have difficulty controlling anger when forced 
to deal with others.  Picking up his daughter from school was 
about the only activity that takes him outside the house 
other than VA appointments.  

Clinically, his symptoms were regarded as chronic and severe.  
He had periods of severe depression with suicidal ideation.  
Control of anger continued to be a problem for him.  It was 
anticipated that he would be in long term treatment for PTSD 
and depression.  His eating disorder had increased since 
retirement and appeared to be directly related to depression 
and anxiety that leads to decreased activity and social 
involvement as well as binge eating.  

In September 1999, the veteran was awarded Social Security 
benefits for disability.  The primary diagnosis for this 
award was obesity.  The secondary diagnosis was PTSD.  

A lay statement submitted by his wife in September 1999 
indicated that the veteran has not had contact with his 
family for several years.  She indicated that he used to be 
in a fishing club and involved with the shriners, but 
gradually stopped going, then quit the organizations.  She 
wrote that they don't go out anywhere, but just stay home, 
due to his intolerance of noises and crowds.  She indicated 
that she essentially takes care of him to the point where she 
has to order him to bathe and shave and take his medicine.  
She asserted that he adores his daughter, but he constantly 
aggravates her to the point where she cries.  

A November 1999 progress report indicated that the veteran 
was upset about receiving a letter denying him increased 
benefits.  The counselor noted that the veteran continued to 
have problems with anger and depression.  School was very 
difficult due to concentration problems, but he understood 
that he needed to continue to avoid being completely inactive 
and withdrawn.  He did not seem to be a high risk for self-
harm at this time.  A December 1999 follow up noted that the 
veteran continued with problems at school, but was going to 
pass all his classes this semester.  Social isolation and 
physical inactivity were the primary topics of the meeting.  

Analysis

The appellant's contentions regarding the severity of his 
disability constitute a plausible or well-grounded claim.  
Shipwash  v. Brown, 8 Vet. App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1991).  Furthermore, he was not prejudiced by the RO's 
referring to his claim as an "increased rating" although 
the appeal has been developed from his claim for service 
connection for PTSD filed in January 1997.  The RO assigned a 
10 percent disability evaluation, effective January 16, 1997, 
the date of receipt of claim.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided recent VA psychiatric examinations.  
In addition, the RO obtained the veteran's VA outpatient 
medical records.  The veteran has not indicated that there is 
any other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a)

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations.  
To the extent that the veteran's claim for entitlement to an 
increased evaluation for his psychiatric disorder was filed 
after the revised regulations were effective, there is no 
need to consider the regulations in effect prior to November 
7, 1996.

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 100 percent evaluation is 
warranted for the following:  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 50 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 30 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 
4, Diagnostic Code 9411 (1999).

PTSD Symptoms prior to July 1999.

Upon review of the evidence, and application of the pertinent 
laws most favorable to the veteran, the Board finds that, 
based on the evidence of record, that prior to July 1999, the 
veteran's symptoms associated with his service connected 
PTSD, warrant an increased evaluation of 50 percent but no 
higher.  The report from the August 1997 VA examination 
revealed the veteran's PTSD symptoms, including intrusive 
thoughts, concentration problems, isolation problems, rage 
control problems and sleep problems to cause moderate social 
and industrial impairment, with a GAF of 60 reported.  

The severity of his symptoms waxed and waned subsequent to 
this examination, with symptoms of depression, significant 
mood swings, sleep problems irritability, fear of crowds and 
hypervigilance shown to produce a GAF of 55 in October 1997.  
Thereafter, his symptoms showed some improvement, with his 
GAF score increased to 70 repeatedly in records from April 
1998, July 1998, August 1998, and February 1999.  However, he 
continued to have moderate social and industrial impairment 
even during the periods with the higher GAF scores with 
marital problems shown in April 1998 and a job termination 
apparently due to interpersonal conflict in October 1998.  
This is, in the view of the Board, a close case between a 
rating of 30 or 50 percent, but where the disability picture 
more nearly approximates the criteria required for the higher 
rating, the higher one should be assigned.  38 C.F.R. § 4.7.  
After reviewing the evidence and resolving all reasonable 
doubt in the veteran's favor, the Board concludes that the 
manifestations of his service-connected PTSD warrant a 50 
percent disability rating prior to July 27, 1999.

However, the findings prior to July 1999 do not reveal the 
symptoms to include those such as obsessional rituals, 
illogical speech, nearly continuous panic attacks, neglect of 
personal appearance and hygiene, or the inability to 
establish and maintain effective relationships so as to 
warrant a 70 percent rating, particularly in light of his 
PTSD symptoms being classified as "moderate."  In sum, the 
veteran's symptoms are consistent with a disability 
evaluation of 50 percent.  However, a higher evaluation of 70 
percent is not warranted.  The preponderance of the evidence 
is against entitlement to a disability rating in excess of 50 
percent for the veteran's service-connected PTSD.  

PTSD Symptoms as of July 1999

Upon further review of the evidence, the Board finds that as 
of the date of his most recent VA examination of July 27, 
1999, the evidence supports an increased evaluation to 70 
percent disabling for PTSD symptoms.  As of this examination, 
he now had frequent intrusive thoughts, frequent nightmares a 
few times a week and flashbacks about twice a week.  He had a 
tendency to isolate himself from others, avoided crowds and 
mistrust of others outside his own family.  He now had 
suicidal thoughts and ideations.  He had severe impairment of 
his short term memory, concentration and judgment.  He also 
had a chronic sleep impairment.  The PTSD was now regarded by 
the examiner as chronic and severe, with social isolation and 
unemployment.  

The symptoms are shown to have increased in severity 
beginning in July 1999, to the extent that they more closely 
approximate the criteria for a 70 percent evaluation, with 
deficiencies in most areas due to such symptoms as impaired 
thinking; impaired impulse control, such as unprovoked 
irritability with periods of violence; near continuous panic 
or depression. 

However the evidence does not reveal the veteran's symptoms 
to result in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  While 
severely isolated and impaired due to his symptoms, he is 
noted to be capable of attending school for computer science, 
and had apparently passed his classes in December 1999, 
although he had great difficulty in doing so.  He is also not 
shown to engage in grossly inappropriate behavior, nor is he 
in persistent danger of hurting himself or others.  In sum, 
the severity of his symptoms, while marked, are already 
contemplated by the currently assigned 70 percent evaluation.

The Board finds that the evidence is not evenly balanced and 
the criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 
4, Diagnostic Code 9411 (1999).  



ORDER

A 50 percent rating for the veteran's service-connected PTSD 
is granted, effective from the date of original entitlement, 
subject to the law and regulations governing the payment of 
monetary benefits.

A 70 percent rating for the veteran's service-connected PTSD 
is granted, effective July 27, 1999, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

A review of the evidentiary record indicates that the RO 
denied the veteran's claim seeking entitlement to tinnitus in 
a January 2000 rating decision.  Following receipt of a 
notice of disagreement, the veteran was provided a statement 
of the case in March 2000.  The Board received the veteran's 
substantive appeal dated in July 2000, as well as additional 
evidence.

Under 38 C.F.R. § 20.1304(c) (1999), any pertinent evidence 
which is submitted by an appellant which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless that procedural right is waived by the appellant 
or unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  In view of the fact that neither the veteran nor 
his representative waived initial RO consideration of this 
evidence pursuant to 38 C.F.R. § 20.1304(c) (1999), a remand 
to the agency of original jurisdiction for initial review, in 
lieu of a referral, is warranted.  The Board reminds the RO 
that, in order to ensure full compliance with due process 
requirements, it should re- adjudicate the claim with 
consideration of all the evidence of record, new and old, so 
as to prevent prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

The RO should readjudicate the veteran's 
claim seeking entitlement to service 
connection for tinnitus in light of the 
additional evidence added to the claims 
file after the statement of the case.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs 

the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

